Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered April 14, 1999, convicting defendant, after a jury trial, of robbery in the second degree and criminal impersonation in the first degree, and sentencing him to concurrent terms of 2V4 to 4Vs years and 1 to 3 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *309not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations regarding the credibility of the witnesses or the reliability of the complainant’s identification of defendant.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J. P., Ellerin, Wallach, Lerner and Buckley, JJ.